Exhibit 10.2
Paragon Capital Offshore LP


June 21, 2013


VIA EMAIL and FACSIMILE


Magnolia Solar Corporation
54 Cummings Park
Suite 316
Woburn, MA 01801
Facsimile: (781) 735-0575
Email: ypuri@magnoliasolar.com






Dear Sir/Madam:


Reference is made to that certain Amended and Restated Original Issue Discount
Senior Secured Convertible Promissory Note (the “Note”) of Magnolia Solar
Corporation (the “Company”) in the principal amount of $300,000.


Pursuant to the terms of the Note, the undersigned hereby notifies the Company
that it elects to extend the maturity date of the Note to December 31, 2013.
 


 

  Very truly yours,     Paragon Capital LP           By: /s/ Alan Donenfeld    
    Name: Alan Donenfeld       Title: Managing Partner  

 
 
Agreed and Accepted:
 
Magnolia Solar Corporation.
 
By:
 /s/ Yash Puri
 

 
Yash R. Puri, Executive Vice President